Title: To Thomas Jefferson from François Adriaan Van der Kemp, 28 December 1824
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas


                        My Dear and Respected Sir!
                        
                            Olden barneveld

                            28 Dec. 1824
                        
                    I trust from your former, so often renewed, kindnesses,  that after such a long silence, you will not take it amiss, if I address you once more a few lines, although I have it not in my power, to communicate any subject deserving your attention but it can not be unpleasing to you.  see, that my gratitude remains unabated. You enjoy the inexpressible delight, to have survived the slanderous spirit—He is destroy’d and burried in oblivion, and justice is now so generally down in your country to your virtues and talents, that it must become a difficult task to posterity to render it more splendid. I hear scarce any report from Monticello as through the i papers, and these are then filled with your praise. Last evening my Daughter shewed me a Letter, which you addressed last year to a Quaker. I was pleased with its perusal. may that christian spirit enliven the hearts of every Follower of Jesus—then his divine doctrine must soon enlighten our whole globe—but that epoch is yet to come.My worthy old friend P. Vreade published an interesting work in two small treatises, on national industry and free commerce, which was generally approved in Holland, and gracefully applauded by his Majesty. I requested them—as soon the French translation is published, to forward you a copy—in the persuasion, that it may become beneficial even in our country—for which reason I solicited to send another copy to the N: Amer. Rev—and a few other worthies—You continue then to keep all your valuable writings in the l’escritoire! why not favour the Public with some of these—even if it were some detached scraps—old—England has dualy appraised some already, and my friend Aspland—would be honoured—might he enrich his Month: Repos: with some new ones—and I am bold to say, that you will not hesitate, to employ me in such case. I could wish that I was permitted, to qualify them—after we shall be here no more—to make the writer of that valuable paper, communicated by me, known to His countrymen.This year of 24 had been fatal to me. I lost an amiable daughter in Law—one of my oldest and best friends P. Buste. tho’ my son was appointed the successor of that worthy man, as superintendent of the Dutch Land Company—my Dear friend Judge N. Miller—and Prof. Keimper at Leyden—a man generally respected—admired and beloved—as an undaunted Republican—a great civilian—an eminent Literary Character—Husband—Father and Friend—He left his friend Prof—van der Palm halv past eleven at night, and at two a clock he was no more. So my friends are falling at my left and at my right—leaving me nearly alone—happily—this solitude can not be lasting. Happily comfort—health—contentment remain my portion—for which I hope to remain thankful. These blessings shall be enhanced—I may say—are so, by the firm persuasion, that I am not forgotten by the survivors; and you will permit me, to renew my assurance, that I am with unabated respect—your Highly obliged
                        Fr. Adr ban der Kemp
                    